Citation Nr: 1007754	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-29 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
nonservice-connected pension benefits in the amount of 
$12,000.76.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 decision of a Committee on Waivers 
and Compromises (Committee) of the Department of Veteran's 
Affairs (VA) that denied the Veteran's claim of entitlement 
to a waiver of the recovery of an overpayment of $12,000.76 
in VA nonservice-connected pension benefits.


FINDINGS OF FACT

1.  Effective from March 1, 2001, the Veteran was paid 
nonservice-connected pension benefits based upon his 
permanent and total disability as a result of nonservice-
connected disabilities and his earning no income.  Notice of 
his entitlement was accompanied by information which set 
forth factors affecting the right to payment.  He was 
instructed as to his duty to notify VA in the event that he 
had any change in his income, to include as a result of 
Social Security earnings, or in the event that he began 
working.

2.  In correspondence received by VA in August 2005 and 
February 2006, the Veteran certified, in response to a VA 
request, that he had not been employed in the previous 12 
months.  He additionally indicated that he had not received 
any income aside from payments from the Social Security 
Administration, which had begun in August 2005.  

3.  In June 2006, VA obtained information showing that the 
Veteran had earned wages during the years from 2003 to 2006, 
inclusive.  This information was later verified by both the 
Veteran and his employer.

4.  In August 2006, VA proposed to reduce the Veteran's 
nonservice-connected pension benefits based upon evidence 
indicating that he had earned wages since being awarded 
pension benefits.  

5.  In December 2006, the RO reduced the nonservice-connected 
pension benefits, effective February 1, 2003, resulting in an 
overpayment of $12,007.76.

6.  The Veteran's failure to report his wages earned was the 
sole cause of the overpayment at issue.

7.  The Veteran's failure to report his wages despite his 
knowledge that nonservice-connected pension benefits were 
income-dependent demonstrates a bad faith intent to seek 
unfair advantage with knowledge of the likely consequences, 
resulting in monetary loss to the Government.


CONCLUSIONS OF LAW

1.  An overpayment of VA nonservice-connected pension 
benefits in the calculated amount of $12,007.76 was properly 
created.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).

2.  Waiver of recovery of the overpayment of nonservice-
connected pension benefits in the amount of $12,007.76 is 
precluded by reason of bad faith on the part of the 
appellant.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).


These provisions, however, are not applicable to requests for 
waiver of recovery of overpayments.  Lueras v. Principi, 18 
Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 
(2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, 
the Board may proceed to issue a decision in this appeal 
without further consideration of the VCAA.

Waiver of Overpayment

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the Veteran has been in receipt of 
VA nonservice-connected pension benefits since March 1, 2001.  
The record also reflects that notice of his entitlement was 
accompanied by information which set forth factors affecting 
the right to payment.  The Veteran was aware of the need to 
inform VA if he began working or became self-employed, or if 
he received income from any other sources, including the 
Social Security Administration.  In response to VA requests 
for continued certification of his eligibility for 
nonservice-connected pension, in August 2005 and February 
2006, the Veteran certified that he had not been employed in 
the previous 12 months.  He additionally indicated that he 
had not received any income aside from payments from the 
Social Security Administration, which had begun in August 
2005.  

Information associated with the claims folder in June 2006 
indicated that the Veteran had received wages in 2003, 2004, 
2005, and 2006.  This information was later verified by both 
the Veteran and his employer.

Because the Veteran was awarded nonservice-connected pension 
benefits based upon his report of earning no income at all, 
the Board concludes that the overpayment was properly created 
because the Veteran received benefits to which he was not 
legally entitled, as explained more fully below.

The Veteran requested a waiver of recovery of the overpayment 
of nonservice-connected benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of the overpayment, he meets the basic 
eligibility requirements for a waiver of recovery of his VA 
indebtedness.  The Board thus turns to the merits of the 
Veteran's claim.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2009).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2009).

The phrase equity and good conscience means the arrival at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements (which are not intended to be all-
inclusive):  (1) fault of the debtor, (2) balancing of faults 
between the debtor and VA, (3) undue hardship of collection 
on the debtor, (4) defeat of the purpose of an existing 
benefit to the appellant, (5) unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2009).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2009); Ridings v. Brown, 6 Vet. App. 544 
(1994).

In an August 2006 decision, the Committee on Waivers and 
Compromises determined that the Veteran had timely reported 
his earnings from the Social Security Administration, and 
granted a waiver of the recovery of the benefits that were 
overpaid as a result of his receipt of Social Security 
earnings.  Because a waiver was granted with respect to these 
earnings, and the currently calculated overpayment amount of 
$12,000.76 does not include earnings from the Social Security 
Administration, the Board will not further consider the 
Veteran's Social Security earnings in determining whether a 
waiver of the collection of overpayment is warranted.

In June 2007, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal fraud on 
the part of the Veteran in the creation of the overpayment, 
but that the Veteran acted in bad faith in creating the debt.  
After reviewing the evidence, the Board concurs that the 
Veteran's actions did not rise to the level of fraud, and 
similarly concludes that the Veteran acted in bad faith in 
the creation of the overpayment, barring his eligibility for 
a waiver of the overpayment.  

As a result of the discrepancy in reported earnings, VA 
sought verification from the Veteran's employer regarding his 
dates of employment and wages earned.  The Veteran's employer 
thereafter confirmed that the Veteran had been employed on a 
part-time basis during the years of 2003, 2004, 2005, 2006, 
and 2007, and that he had earned wages during the course of 
this employment.  The Veteran himself verified the report of 
wages earned as correct.  He stated, however, that he had not 
understood that his limited employment would impact his 
eligibility for pension benefits, and requested a waiver of 
the collection of the resulting overpayment in pension 
benefits, based upon financial hardship.  In support of his 
claim, an attorney acting on the Veteran's behalf submitted a 
statement making similar assertions.

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2009).

After reviewing the record, the Board concludes that the 
Veteran's failure to inform VA of his earned wages in the 
August 2005 and February 2006 requests for verification of 
his income, coupled with his later admission that he had been 
employed on a part time basis, when he knew he was awarded 
pension benefits based upon his earning no income, to be 
sufficient proof that he acted with the intent to seek unfair 
advantage and with knowledge of the likely consequences, 
resulting in monetary loss to the Government.  The Veteran's 
contention that he had been unaware that his limited earnings 
would impact his eligibility for nonservice-connected pension 
benefits is unavailing.  The record reflects that since the 
time of the award of pension benefits, the Veteran was on 
notice that he was required to report any change in his 
income to VA.  

Accordingly, the Board concludes that the evidence supports a 
finding that the Veteran demonstrated bad faith by failing to 
completely and accurately report his earnings to VA for the 
purpose of obtaining VA benefits to which he was otherwise 
not entitled.  There is not an approximate balance of 
positive and negative evidence as to the issue on appeal so 
as to warrant application of the doctrine of reasonable 
doubt.  In light of the finding of bad faith, waiver of 
recovery of the overpayment is precluded by law.  There is no 
basis for further consideration regarding the elements of 
equity and good conscience, such as hardship or other 
equitable factors.  See also Farless v. Derwinski, 2 Vet. 
App. 555 (1992).  Although the Board sympathizes with the 
financial difficulties created by recovery of this debt, the 
law requires its recovery.


ORDER

Waiver of the recovery of overpayment of VA nonservice-
connected benefits in the amount of $54,114.00 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


